Case 1:17-cv-06195-FB-RLM Document 37 Filed 06/18/19 Page 1 of 1 PageID #: 451




                                    2 EIGHTH STREET

                              §~.NIU0-'~~11138
                                  www.stim-warmuth.com


 PAULAJ WARML'TH                                              TELEPHONE 631-732-2000
 GLENN P WARMUTH                                                     FAX 631-732-2662

 JOSEPH D. STIM (1949-2003)

          June 18, 2019

          VIA CM/ECF
          Hon. Frederic Block
          United States District Court
          Eastern District of New York
          225 Cadman Plaza East
          Brooklyn, New York 11201

          RE:      Chkechkov - FCI Lender Services, Inc.
                   Docket No. 17-cv-06195-FB-RLM
                   Hearing date: June 19, 2019

          Dear Judge Block:

          Please withdraw defendant's motion for a stay pending
          appeal -   The parties have executed a FRAP 42 (b)
          stipulation withdrawing the appeal which has been
          filed with the Second Circuit.     Please cancel the
          hearing scheduled for tomorrow as it is now moot.
          The defendant's appellate attorney will be submitting
          to you a proposed order exonerating the appeal bond.

          very truly



     ~~w               MUTH/swi
          cc: David Palace, Esq. (via CM/ECF)
               Alan H. Weinreb, Esq. (via CM/ECF)
          fcil-06
